Citation Nr: 0711644	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  00-04 159A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318.

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.




ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  He died on June [redacted], 1975.  The appellant was the 
veteran's widow.

The case came before the Board of Veterans' Appeals (Board) 
from a May 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Hearings before a Veterans Law Judge at the RO were scheduled 
on two occasions, but were cancelled by the appellant.


FINDINGS OF FACT

1.  The appellant was the veteran's widow.

2.  The Board was notified by the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey, that the 
appellant died on April [redacted], 2006. 



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.


		
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


